George Rose Smith, J., (concurring). The minority opinion seems to be based upon the premise that § 4 of Act 190 of 1961 Avas meant to apply to a teller’s AvindoAV such as the one now before us — a AvindoAV situated in a city or toAvn other than the one Avhere the parent bank itself is located. When Act 190 is read as a whole it is clear, in my opinion, that § 4 Avas intended to apply only to those teller’s windoAVs authorized by § 1 of the act— AvindoAALS in the same city or toAvn as, the bank itself. Section 8 of Act 190 was evidently meant to govern a AvindoAV such as the one at CaraAvay. This section unmistakably carries forward the proAdso originally found in Act 191 of 1935, by declaring that such a teller's windoAV must be closed Avithin ninety days after a full-scale banking institution is granted a charter to do business within the city or town. Thus the appellee could never have acquired a vested right, for the controlling law has always provided that its Caraway window would have to he discontinued if a hank should be established in Caraway.